Case 1:18-cv-01659-STV Document 32-14 Filed 06/21/19 USDC Colorado Page 1 of 6




                       EXHIBIT M
Case 1:18-cv-01659-STV Document 32-14 Filed 06/21/19 USDC Colorado Page 2 of 6
Case 1:18-cv-01659-STV Document 32-14 Filed 06/21/19 USDC Colorado Page 3 of 6
Case 1:18-cv-01659-STV Document 32-14 Filed 06/21/19 USDC Colorado Page 4 of 6
Case 1:18-cv-01659-STV Document 32-14 Filed 06/21/19 USDC Colorado Page 5 of 6
Case 1:18-cv-01659-STV Document 32-14 Filed 06/21/19 USDC Colorado Page 6 of 6
